46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Newton BOYD, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 94-2081.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 15, 1994.Decided Jan. 9, 1995.

On Petition for Review of an Order of the Benefits Review Board.  (92-2059-BLA)
Newton Boyd, petitioner Pro Se.  Patricia May Nece, Rodger Pitcairn, United States Department of Labor, Washington, DC, for respondent.
Ben.Rev.Bd.
REMANDED.
Before WILKINSON and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

OPINION
PER CURIAM

1
Newton Boyd, a former coal miner, appeals from a decision of the Benefits Review Board (Board) affirming the administrative law judge's (ALJ) decision to deny his application for black lung benefits.  Boyd has filed with this Court a motion requesting that the record be reopened for the inclusion of new medical evidence, and requesting that his claim be remanded for consideration of the evidence.  We agree with the Director, Office of Workers' Compensation Programs (Director) that the relief Boyd seeks is properly pursued through a motion for modification under 20 C.F.R. Sec. 725.310 (1993).  See Jessee v. Director, Office of Workers' Compensation Programs, 5 F.3d 723, 724, 726 n. 4 (4th Cir.1993).


2
We therefore construed Boyd's motion as a motion for modification.  Because such motions, however, must be filed with the district director, see Lee v. Consolidation Coal Co., 843 F.2d 159, 162-63 (4th Cir.1988), we remand Boyd's request for modification to the Board with instructions that it be referred to the district director for consideration.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

REMANDED WITH INSTRUCTIONS